Citation Nr: 1034340	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-35 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUES

1.  Entitlement to service connection for lumbar radiculopathy of 
the right lower extremity, to include as secondary to the 
service-connected degenerative disc disease of the lumbar spine.

2.  Entitlement to a disability rating in excess of 20 percent 
for degenerative disc disease of the lumbar spine, residual of a 
fractured pelvis and lumbar spine.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1945 to October 1946 
and from March 1949 to February 1954.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2008 rating decision of the Columbia, 
South Carolina Department of Veterans' Affairs (VA) Regional 
Office (RO).

By an August 2009 rating decision, the RO assigned a disability 
rating of 20 percent for degenerative disc disease of the lumbar 
spine, residual of a fractured pelvis and lumbar spine, effective 
August 7, 2008, the date of the Veteran's claim for an increased 
rating.  The RO also granted service connection for lumbar 
radiculopathy of the left lower extremity, which is considered a 
full grant of the benefit sought on appeal.  Therefore, this 
matter is no longer before the Board.  

The Veteran testified at a Travel Board hearing before the 
undersigned Acting Veterans' Law Judge in July 2010.  A 
transcript of that hearing has been associated with the claims 
file.

The issue of entitlement to an initial disability rating 
in excess of 10 percent for lumbar radiculopathy of the 
left lower extremity has been raised by the record, but 
has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
Veteran in developing evidence pertinent to his claims for 
service connection for lumbar radiculopathy of the right lower 
extremity, to include as secondary to the service-connected 
degenerative disc disease of the lumbar spine, and a disability 
rating in excess of 20 percent for degenerative disc disease of 
the lumbar spine, residual of fractured pelvis and lumbar spine.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 
(2009).  

Lumbar Radiculopathy of the Right Lower Extremity

Private and VA medical records from December 2007 to December 
2009 reflect that the Veteran has been treated for and diagnosed 
with various lumbar spine conditions and associated pain.  During 
a July 2009 VA examination of the lumbar spine, the examiner 
noted in his diagnosis that there was no evidence of lumbar 
radiculopathy.  In a July 2009 VA examination of the peripheral 
nerves, the examiner found no abnormalities of the right lower 
extremity and the Veteran was diagnosed with chronic low back 
pain, secondary to osteoarthritic degenerative disc disease with 
radiation in a sciatic nerve fashion into the left leg.  

In October 2009 and November 2009 statements, Dr. S.W. concluded 
that, after a careful review of his records, it was his medical 
opinion that the many years of overcompensating for the lumbar 
spine and left lower extremity radiculopathy conditions had 
contributed to the Veteran's current right lower extremity 
disability.  

In considering that the Veteran is service-connected for 
degenerative disc disease of the lumbar spine, residual of 
fractured pelvis and lumbar spine, and the private opinion by Dr. 
S.W. indicates that the Veteran has a current right lower 
extremity disability and that a relationship exists between his 
lumbar spine disability and the right lower extremity, it is the 
preliminary determination of the Board that a VA examination is 
"necessary" to ascertain the etiology of the Veteran's current 
disability.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (the threshold for determining 
whether there is an indication that the disability in question 
may be associated with the Veteran's service or with another 
service-connected disability is low). 

Degenerative Disc Disease of the Lumbar Spine, Residual of 
Fractured Pelvis and Lumbar Spine

During a July 2010 Travel Board hearing, the Veteran testified 
that his lumbar spine symptoms, including pain, have continually 
gotten worse and have affected his ability to do his daily 
chores.  

A veteran is entitled to a new VA examination where there is 
evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994).  In addition, a veteran is 
competent to provide an opinion that his disability has worsened.  
Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Therefore, as 
the Veteran's testimony during his July 2010 Travel Board hearing 
indicates that his lumbar spine disability has worsened since the 
last VA examination, the Board finds that, in order to evaluate 
the Veteran's current degenerative disc disease of the lumbar 
spine, residual of fractured pelvis and lumbar spine, a VA 
examination is necessary.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  The RO/AMC should arrange for the Veteran 
to undergo a VA spine examination to 
determine the symptoms and severity of the 
service-connected lumbar spine disability and 
the nature and etiology of his lumbar 
radiculopathy of the right lower extremity.  
The claims folder should be made available 
and reviewed by the examiner.  All indicated 
studies should be performed and all findings 
should be reported in detail.  

As to the lumbar spine disability, the 
examiner should conduct range of motion 
testing and comment on the presence and 
extent of any painful motion, functional loss 
due to pain, additional disability during 
flare-ups, weakness, and excess fatigability.  
The examiner should also address the nature 
and extent of any ankylosis and should 
provide information about the frequency and 
duration of any periods of doctor-prescribed 
bed rest. 

Additionally, a diagnosis corresponding to 
the claimed lumbar radiculopathy of the right 
lower extremity should be made.  The examiner 
must acknowledge and discuss the October 2009 
and November 2009 private physician's opinion 
that the many years of overcompensating for 
his lumbar spine and left lower extremity 
radiculopathy conditions had contributed to 
the Veteran's current right lower extremity.  
Then, the examiner must opine whether it is 
at least as likely as not (50 percent or 
greater probability) that any currently 
diagnosed lumbar radiculopathy of the right 
lower extremity was caused or permanently 
worsened by the service-connected lumbar 
spine disability.  

The rationale for all opinions expressed 
should be provided in a typewritten report.

2.  Then, the Veteran's claims must be 
readjudicated.  If the determination of 
either claim remains less than fully 
favorable, he and his representative must be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to respond 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


